NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3556
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                           TROY GOODMAN, a/k/a Mrs. Law

                                        Troy Goodman,
                                              Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                      (D.C. Crim. Action No. 4:06-cr-00175-001)
                      District Judge: Honorable John E. Jones, III
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  March 17, 2016
          Before: CHAGARES, KRAUSE and GREENBERG, Circuit Judges

                             (Opinion filed: March 31, 2016)
                                     ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             1
PER CURIAM

       Troy Goodman appeals pro se from an order of the District Court denying his

motion for a sentence reduction filed pursuant to 18 U.S.C. § 3582(c)(2). For the reasons

that follow, we will affirm the District Court’s judgment.

       Goodman entered into a plea agreement on February 4, 2009, to resolve charges of

criminal conspiracy to distribute and possess with intent to distribute cocaine base. The

agreement called for a sentence of 216 months in prison. On July 28, 2009, the District

Court accepted the agreement and imposed that term of imprisonment as part of

Goodman’s sentence. Thereafter, the United States Sentencing Commission issued

Amendments 750 and 782 to the United States Sentencing Guidelines. Amendment 750

reduced the crack-related offense levels in U.S.S.G. § 2D1.1 of the Guidelines, and

Amendment 782 reduced by two levels the offense levels assigned to most drug

quantities under U.S.S.G. § 2D1.1(c). On March 20, 2015, Goodman filed a pro se

motion pursuant to 18 U.S.C. § 3582(c)(2) seeking a sentence reduction based on

retroactive application of those Amendments. The District Court appointed counsel, who

withdrew from the representation on the ground that Goodman was not eligible for a

reduction based on the retroactive application of those Amendments. The District Court

denied Goodman’s motion on October 5, 2015. This appeal followed.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. Our review of a

District Court’s determination that a defendant is ineligible for relief under 18 U.S.C.


                                             2
§ 3582(c)(2) is plenary. United States v. Weatherspoon, 696 F.3d 416, 420 (3d Cir.

2012).

         On appeal, Goodman argues that the District Court never explained its reasoning

for denying the sentence-reduction motion. It is true that the District Court’s form order

contains no explanation or reasoning. However, it is clear from the record that the

District Court did not err.

         A defendant who pleads guilty pursuant to a Federal Rule of Criminal Procedure

11(c)(1)(C) plea agreement that sets out a specific term of imprisonment is eligible for a

reduction under § 3582(c)(2) only if his sentence is based on a Guidelines range and the

agreement makes clear that the basis for the agreed sentence is the Guidelines. Id. at 422-

23. A defendant must show, in particular, that “his agreement both identifies a

Guidelines range and demonstrates a sufficient link between that range and the

recommended sentence.” Id. at 423.

         The plea agreement never identifies a Guidelines range, let alone demonstrates any

link between a specific Guidelines range and the agreed sentence of 216 months’

imprisonment. Indeed, the agreement never mentions or alludes to the Guidelines in any

way. Rather, the agreement states only that “[t]he parties agree that this sentence is a

reasonable sentence under the facts and circumstances of this case.” Plea Agreement at

6, D. Ct. Doc. No. 543; Amended Plea Agreement at 6, D. Ct. Doc. No. 642. Under these

circumstances, it is clear that Goodman is not eligible for a sentence reduction pursuant


                                             3
to § 3582(c)(2). Consequently, we will affirm the District Court’s judgment denying

Goodman’s motion to reduce his sentence.




                                           4